DETAILED ACTION

Supplemental Allowance - IDS
The IDS filed on 7/14/22 after the 5/5/22 notice of allowance has been considered. The previous searches have been updated. Nothing has changed the previous determination of allowability. The remainder of this action is identical to the 5/5/22 allowance.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 2/16/22 is acknowledged.  Applicant canceled the nonelected claims on 2/16/22.
Allowable Subject Matter
Claim(s) 1-9 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 1 or 2, including:
forming, over the inorganic insulating layer, a connection electrode to be overlapped with the second portion; 
separating the support substrate and the inorganic insulating layer using the separation layer; 
attaching a substrate to the inorganic insulating layer to be overlapped with the first portion; and 
etching the second portion using the substrate as a mask to expose the connection electrode.  

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
This conclusion agrees with the international search report for the corresponding document PCT/IB2018/053275, wherein it was written: The invention as in claims 1-13 and 20 is not disclosed in any of the documents cited in the ISR, and is novel and involves an inventive step. In particular, none of the documents disclose the feature in claims 1-2 wherein “the second portion is etched using a substrate as a mask, thereby exposing the connection electrode…” 
The Office finds that the closest prior art are US 10,403,703 (“Yamazaki 703”) and US 2017/0294463 A1 (“Yamazaki 463”), and other art listed on the notice of references cited. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims. 
Yamazaki 703 teaches separating a first substrate 101 at a separation layer 113 (Fig. 7B), and exposing the connection electrode 216 (Fig. 8A), and teaches attaching a flexible substrate 111/112 thereto (Fig. 8B). However, this differs from the claimed invention because the connection electrode is exposed before the substrate 111/112 is attached, and therefore 111/112 is not used during an etching process as an etching mask for the exposing of the connection electrode. 
Yamazaki 463 teaches separating a first substrate 14 from the device at a separation layer 21 (Fig. 4B), thus exposing the electrode 43c, and later attaching a substrate 28/29 thereto (Fig. 5). However, this differs from the claimed invention because the connection electrode 43c is exposed before the substrate 28/29 is attached, and therefore 28/29 is not used during an etching process as an etching mask for the exposing of the connection electrode.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819